                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00572-FDW-DSC
 UNITED STATES OF AMERICA,

                 Plaintiff,

    v.                                                         ORDER OF DEFAULT
                                                               JUDGMENT

 APPROXIMATELY $22,980 IN
 UNITED STATES CURRENCY,

                 Defendant.


         THIS MATTER is before the Court on the Government’s Motion for Default Judgment.

(Doc. No. 8). Pursuant to Fed. R. Civ. P. 55(b)(2), the Government requests the Court enter a

Default Judgment of Forfeiture with respect to the Defendant Property of approximately $22,980

in United States Currency (“the Currency”). For the reasons stated herein, the Court grants the

Government’s Motion.

         I.     BACKGROUND

         On October 16, 2020, the United States filed a Verified Complaint for Forfeiture in Rem

(Doc. No. 1) against the Currency, alleging the Currency is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) because it constitutes money furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21 U.S.C. §§ 841

and/or 846, is proceeds traceable to such an exchange, and is money used or intended to be used

to facilitate a violation of 21 U.S.C. §§ 841 and/or 846. As required by Supplemental Rule G, the

Government provided direct notice and notice by publication. See (Doc. No. 6). No claims were




         Case 3:20-cv-00572-FDW-DSC Document 9 Filed 02/03/21 Page 1 of 3
filed as to the Currency and the time to do so has expired. On January 14, 2021, the Clerk entered

default (Doc. No. 7) pursuant to Fed. R. Civ. P. 55(a).

       II.     DISCUSSION

       A court may enter a default judgment when a party has failed to plead or otherwise defend.

See Fed. R. Civ. P. 55. In the civil forfeiture context, default judgment is permitted where there

are no claims to the defendant property. See United States v. 47 W. Oakview Rd., No. 1:10-CV-

88, 2011 WL 304972, at *1 (W.D.N.C. Jan. 28, 2011) (“The Court therefore finds that the

[p]laintiff has established that no potential claimant has timely filed a claim or otherwise answered

and default judgment is appropriate.”); United States v. $42,041.00 in U.S. Currency, No. 1:12-

CV-87, 2012 WL 6953388, at *1 (E.D. Tex. Oct. 30, 2012) (report and recommendation) (“To

date, no claims or answers have been filed in this action, and the time limitations have expired.

[T]he . . . Clerk[] entered a default [and] there is no reason to proceed any further in this matter.

Therefore, the . . . motion for default judgment should be granted.”)

       Here, the Government filed a detailed Forfeiture Complaint setting forth the factual and

legal basis as to why the Defendant Property is subject to forfeiture. After that, Supplemental Rule

G(4) requires that the Government provide (1) notice by publication and (2) notice to all known

potential claimants. The Government fulfilled the notice requirements, and no claims were filed.

Accordingly, no valid claim to the property exists, and the Clerk entered default. (Doc. No. 7).

Now, nothing more is required for this Court to enter default judgment. Therefore, pursuant to

Rule 55(b)(2), the requested default judgment as to the Currency is appropriate.

       III.    JUDGMENT

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Government’s

Motion for Default Judgment (Doc. No. 8) is hereby GRANTED and Judgment of Forfeiture is




       Case 3:20-cv-00572-FDW-DSC Document 9 Filed 02/03/21 Page 2 of 3
ENTERED in favor of the United States against all persons and entities with respect to the

following Defendant Property:

        Approximately $22,980.00 in United States currency seized from Jeffrey Moss
        on June 5, 2020, at the Charlotte-Douglas International Airport.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any right, title, and

interest of all persons to the Defendant Property is hereby forfeited to the United States, and no

other right, title, or interest shall exist therein.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United States

Marshal is hereby direct to dispose of the forfeited Defendant property as provided by law.

        IT IS SO ORDERED.


                                              Signed: February 3, 2021




       Case 3:20-cv-00572-FDW-DSC Document 9 Filed 02/03/21 Page 3 of 3
